12/10/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0418
                     Case No. DA 20-0418


WADE AYALA,

           Plaintiff, Counterclaim-Defendant, and Appellee,

    v.

GAIL STAFFORD,

          Defendant, Counter-Claimant, Third-Party Plaintiff, Appellant and
          Cross-Appellee,

    v.

RECONTRUST COMPANY, N.A.; BANK OF AMERICA, N.A.;
FEDERAL NATIONAL MORTGAGE ASSOCIATION, and EQUITY
PROCESS MANAGEMENT, INC.,

            Third-Party Defendants, Appellees and Cross-Appellants,

    v.

SADIE LYNN BARRETT; and DOES 1-10,

            Third-Party Defendants and Appellees.


   ORDER GRANTING APPELLEES AND CROSS-APPELLANTS
  RECONTRUST COMPANY, N.A., BANK OF AMERICA, N.A. AND
 FEDERAL NATIONAL MORTGAGE ASSOCIATION’S UNOPPOSED
 MOTION FOR EXTENSION OF TIME TO FILE ANSWERING BRIEF


On Appeal from the Montana Second Judicial District Court, Silver Bow County
                          Cause No. DV-18-267
                    Honorable Ray J. Dayton, presiding


                                     1
Mark D. Etchart                          Adam H. Owens
BROWNING, KALECZYC,                      Gregory G. Constanza
BERRY & HOVEN, P.C.                      Granite Peak Law, PLLC
800 N. Last Chance Gulch, Ste. 101       P.O. Box 635
P.O. Box 1697                            Bozeman, Montana 59771
Helena, MT 59624                         Phone: (406) 586-0576
Phone: (406) 443-6820                    Facsimile: (406) 794-0750
Facsimile: (406) 443-6883                Email: adam@granitepeaklaw.com
Email: mark@bkbh.com                     Attorneys for Gail Stafford
Attorneys for ReconTrust Company,
N.A.; Bank of America, N.A.;             John F. Haffey
Federal National Mortgage                Haffey Vap, PLLC
Association                              101 E. Broadway St., Ste. 200
                                         Missoula, MT 59807
Charles E. Hansberry                     Phone: (406) 493-1617
Jenny M. Jourdannais                     Facsimile: (406) 493-1196
Hansberry & Jourdannais, PLLC            Email: john@haffeyvap.com
3819 Stephens Avenue, Suite 200                 gregory@granitepeakloaw.com
Missoula, Montana 59801                  Attorneys for Third-Party Defendant
Phone: (406) 203-1734                    Equity Management, Inc.
Facsimile: (406) 205-3170
Email: jenny@hjbusinesslaw.com
       chuck@hjbusinesslaw.com
Attorneys for Wade Ayala




                                     2
      Appellees and Cross-Appellants, ReconTrust Company, N.A. (ReconTrust),

Bank of America, N.A. (BANA) and Federal National Mortgage Association

(Fannie Mae), having respectfully moved this Court pursuant to Mont. R. App. P.

26(1) for a thirty-day extension of time to file its answering brief and opening brief

on cross-appeal, and good cause appearing,

      IT IS ORDERED that ReconTrust, BANA and Fannie Mae’s answering

brief and opening brief on cross-appeal will be due on January 29, 2021.




                                          3                             Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                           December 10 2020